IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                      No. 84051
RESIGNATION OF GEORGE J.
DECKER, BAR NO. 2294.
                                                          FILE
                                                          JAN 1 3 MR
                                                                 A. BR


                                                           IEF DEPtilY CLEW




          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
George J. Decker for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Decker; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Decker acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Decker has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).




                                                               Ia.- 013 I
                                                    .'•                  •    v:-',..*A4stre.,4'..
                                  The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney George J. Decker's resignation. SCR
                   98(5)(a)(2). The petition is hereby granted.
                                  It is so ORDERED.




                   cc:     Bar Counsel, State Bar of Nevada
                           George John Decker
                           Executive Director, State Bar of Nevada
                           Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                         2
101 1947A 00-g..


                   :q•-•    -,•